 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDHOLM TRACTOR & EQUIPMENT COMPANYandINTERNATIONAL ASSOCIA-TION OF MACFIINISTS, DISTRICT LODGE No. 95, LOCAL LODGE No. 1596,PETITIONER.Case No. 20-RC-1054.February 13, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Bamford, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby afhrnied.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, a California corporation with its principal officeand place of business in Petaluma, California, is engaged in selling,repairing, and servicing tractors, farm implements, dairy equipment,and refrigeration units and pumps.During the year ended January31,1950, the Employer's purchases amounted to approximately$235,000, of which 60 percent, or approximately $141,000, representedshipments directly from outside the State of California, and 25percent, or approximately $58,750, represented shipments of productsfrom within the State but manufactured outside the State.All salesof $283,557.82 were made within the State, mainly to farriers in theimmediate area.The Employer principally sells and services equipment manufac-tured by the Caterpillar Tractor Company and the John Deere PlowCompany, under dealer agreements with those companies.2Of theEmployer's total purchases during the period referred to above,approximately 22 percent represented shipments from Caterpillar and39 percent, from Deere.Of the Employer's total sales, about 18percent represented Caterpillar products and 36 percent, Deereproducts.The Employer is assigned specific, exclusive territories foriThe Employer moved to dismiss the petition on the groundsthat(1)It had not beenserved with a copy of the original petition, and (2)its operations are too small and localin character to warrant the assertion of iuiisdictionby the BoardWefind no merit inthese contentionsAs to (1), the Employer, which was duly served with a copy of theamended petition, was afforded full opportunity to litigate all issues at the hearing, doesnot plead surprise, and has not demonstrated that it was prejudiced in any mannerCfPublic Motors Go,90 NLRB No 273,Grocers' BsstuatCompany,Die,85 NLRB 603 Asto (2), for the reasons set forth in section1.iafru,we shall assert jurisdiction hereinAccordingly, the Employer's motion to dismiss is hereby denied2The Caterpillar and Deere products are generally complementaiy and noncompetitiveAlthough not precluded from so doing, Caterpillar and Deere dealer, in the Northern Cali-fornia area usually do not handle competing tractor,,although competini: ancillaryequipment is often handled93 NLRB No. 34. HOLM TRACTOR & EQUIPMENT COMPANY223the handling of the Caterpillar and Deere products.-'The agreementswith both Caterpillar and Deere accord those companies a substantialdegree of control over the operations of the Employer.Thus, forexample, the Employer is required to render full sales, financial, andinventory reports to the manufacturers and to make its books availableupon demand. Joint advertising efforts are provided for, and theEmployer's sales and service facilities and efforts must be satisfactoryto the manufacturers.We find that the Employer is engaged in commerce.We furtherfind that, because of its agreements with Caterpillar and Deere, theEmployer operates as an integral part of multistate enterprises, andthat, pursuant to the Board's recently announced policy,4 it will effec-tuate the policies of the Act to assert jurisdiction in this case.52.The labor organization involved claims to represent certain em-ployees of the Employer.-3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree generally that a unit composed of all repairand service employees of the Employer at its Petaluma operation,excluding the salesmen, office employees, parts man, guards, and su-pervisors, is appropriate.They disagree, however, as to the follow-ing personnel whom the Employer would exclude from, and the Pe-titioner would include in, the unit :The shop foreman.-Thisindividual is responsible for the workof the approximately two mechanics and two helpers in the Employ-er's shop.He spends the major portion of his time performingmanual work.However, unlike the mechanics and helpers, he is paida monthly salary and does not punch a time clock.Moreover, it ap-pearsthat he has authority effectively to recommend the hire and dis-charge of employees."Accordingly, we find that the shop foremanis a supervisor within the meaning of the Act and we shall, therefore,exclude him from the unit.'Re frigeration and dairy equipment servicemnan.-Thisemployeespends the major portion of his time away from the Employer's plant,installing and maintaining refrigeration and dairy equipment.He3The territory is specified in the agreement with Deere. and is covered by separate con-tracts with the distributors of CaterpillarThe latter Caterpillar contracts provide forprofit-sharingon out-of-territorysales.No similar provision is containedin the Deere con-tract,although it is customary for Deere dealers not to solicit activelyoutside theirspecified areas.4The Borden Company,Southern Division,91 NLRB 6286Hallam & Boggs Truck and Implement Company,92 NLRB 1339.6Although this authorityis rarelyexercised, the record shows that, on atleast one occa-sion, ashop employeewas laid offonlyafter agreementby theshop foreman and thegeneral manageras to the individual to beselected for such layoff.7Cf.Valley Tractor and Equipment Company,92NLRB 240. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDis frequently assisted in his duties by one of the two shop helperswhom the parties agree are within the unit.Although the service-man works under separate immediate supervision and on differentequipment, we are of the opinion that his interests are closely relatedto those of the other repair and service employees and we shall in-clude him in the unit."We find, therefore, that all repair and service employees of theEmployer at its Petaluma, California, operation, including the re-frigeration and dairy equipment serviceman, but excluding salesmen,office employees, parts man, guards, shop foreman, and all other super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8 SeeCoca-Cola BottlingCompanyof Southeast Arkansas,90 NLRB No 125TAMPA TIMES COMPANYandINTERNATIONAL MAILERS UNION.CaseNo. 10-CA-1035.February 14, 1951.Decision and OrderOn November 22, 1950, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief, and a motion to reopen the record.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,and exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as indicated below.2'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston, Reynolds,and Stvles)2The Respondent's request for oral argument is hereby denied as the record,includingthe brief filed by the Respondent,in our opinion,adequately presents the issues and thepositions of the partiesThe Respondent'smotion to reopen the record is denied,as the matters which the Re-spondent proposes to introduce in evidence at the reopened hearing are not, in our opinion,relevant to the decision of theissuesin this case.93 NLRB No. 39.